Separate appeals by the defendant in each of two actions tried together, one by an infant for damages for personal injuries and the other by Ms father for medical expenses and loss of the infant’s services, (a) from judgments for the plaintiffs respectively, entered on jury verdicts in the City Court of Yonkers, and (b) from orders denying defendant’s motions to set aside the verdict and for a new trial in each case. Judgment and order reversed on the law and facts in each case, and a new trial ordered, with costs to abide the event. The verdicts were against the overwhelming weight of the evidence. Lazansky, P. J., Hagarty, Carswell, Johnston and Taylor, JJ., concur.